    Case: 4:20-cv-00867-SEP Doc. #: 35 Filed: 05/24/21 Page: 1 of 6 PageID #: 1210




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

MMMMM DP, LLC, et al.,                )
                                      )
     Plaintiffs,                      )
                                      )
v.                                    )                              Case No. 4:20-cv-00867-SEP
                                      )
THE CINCINNATI INSURANCE CO., et al., )
                                      )
                                      )
     Defendants.                      )

                                     MEMORANDUM AND ORDER
          Before the Court is Defendants’ Motion to Dismiss. Doc. [11]. The Motion is fully
briefed. For the reasons set forth below, the Motion will be granted.
                                         FACTS AND BACKGROUND 1
          This is a declaratory judgment action filed by MMMMM DP, LLC, MMMMM DP3, and
Via Vina Enoteca (collectively “Del Pietro Restaurants”) against The Cincinnati Insurance
Company, The Cincinnati Casualty Company, The Cincinnati Indemnity Company, and
Cincinnati Financial Corporation. 2 The Del Pietro Restaurants are a group of restaurants
operating in St. Louis County. 3 On September 25, 2018, Plaintiffs purchased an “all risk”
insurance policy (the “Policy”) from Defendants 4 that covered the Insured Premises. Doc. [8]
¶ 10. Because of the uncontrolled spread of the COVID-19 virus, in March 2020 St. Louis




1
 The facts contained herein are taken from the allegations set out in Plaintiffs’ Petition. Doc. [8]. The
Court assumes their truth for the purpose of this Memorandum and Order. See Ashcroft v. Iqbal, 556 U.S.
662, 678-79 (2009); Neitzke v. Williams, 490 U.S. 319, 326-27 (1989).
2
 Defendants The Cincinnati Insurance Company, The Cincinnati Casualty Company, The Cincinnati
Indemnity Company, and Cincinnati Financial Corporation will be referred to collectively as “Cincinnati
Insurance.”
3
    The restaurant locations are referred to collectively as the “Insured Premises.”
4
  Plaintiffs entered into an insurance contract with only The Cincinnati Insurance Company. See Doc. [8]
at 22. Defendants contend that the “remaining Cincinnati entities are separate entities that have no
relationship, contractual or otherwise, with Plaintiffs.” Doc. [12] at 3 n.3

                                                        1
    Case: 4:20-cv-00867-SEP Doc. #: 35 Filed: 05/24/21 Page: 2 of 6 PageID #: 1211




County issued several orders (“County Orders”) restricting the operations of bars and restaurants,
including Plaintiffs’ restaurants.
         In April 2020, Plaintiffs made a claim for their lost business income and extra expenses
caused by the forced suspension of operations and the spread of the virus, but Defendants denied
the claim. Id. ¶¶ 28-29. Plaintiffs filed this action under the Missouri Declaratory Judgment Act
in the Circuit Court of St. Louis County, seeking a declaration that the Policy covers their loss of
business income from complying with the County Orders and the uncontrolled spread of
COVID-19. Doc. [8] at 10. 5 Defendants then removed this action to federal court on June 29,
2020. Doc. [1]. Defendants alleged that this Court has diversity jurisdiction because Plaintiffs
are Missouri citizens, Defendants are Ohio citizens, the Missouri defendants were fraudulently
joined, and the amount in controversy exceeds $75,000. Id. ¶¶ 6-13, 16-17. On a motion to
remand, the Court agreed with Defendants and ordered that the Missouri defendants were
dismissed. Doc. [27]. Having found that it has subject matter jurisdiction, the Court now
considers Defendants’ Motion to Dismiss.
                                           LEGAL STANDARD
         The purpose of a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is to
test the legal sufficiency of a complaint. When considering a Rule 12(b)(6) motion, the Court
assumes all of a complaint’s factual allegations to be true and construes all reasonable inferences
in favor of the nonmoving party. See Neitzke, 490 U.S. at 326-27.
         Federal Rule of Civil Procedure 8(a)(2) provides that a complaint must contain “a short
and plain statement of the claim showing that the pleader is entitled to relief.” To survive a
motion to dismiss, the complaint must allege facts supporting each element of the plaintiff’s
claims, and the claims cannot rest on mere speculation. Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007). Specifically, the complaint “must allege more than ‘[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements’” and instead must
“allege sufficient facts that, taken as true, ‘state a claim to relief that is plausible on its face.’”
K.T. v. Culver-Stockton Coll., 865 F.3d 1054, 1057 (8th Cir. 2017) (alteration in original)
(quoting Iqbal, 556 U.S. at 678). The Court “need not accept as true plaintiff’s conclusory
allegations or legal conclusions drawn from the facts.” Glick v. W. Power Sports, Inc., 944 F.3d

5
 References to the Petition and associated exhibits (Doc. [8]) use the page numbers assigned by the
Court’s electronic filing system, not the pagination provided by Plaintiffs.

                                                    2
 Case: 4:20-cv-00867-SEP Doc. #: 35 Filed: 05/24/21 Page: 3 of 6 PageID #: 1212




714, 717 (8th Cir. 2019). The issue in considering such a motion is not whether the plaintiff will
ultimately prevail, but whether the plaintiff is entitled to present evidence in support of the claim.
See Twombly, 550 U.S. at 556.
                                             DISCUSSION
       Plaintiffs seek coverage under multiple provisions of the Policy. First, they claim
coverage under the Business Income and Extra Expense provision, Sections A(5)(b)(1) and (2),
which states, in relevant part:
               We will pay for the actual loss of “Business Income” and “Rental
               Value” you sustain due to the necessary “suspension” of your
               “operations” during the “period of restoration”. The “suspension”
               must be caused by direct “loss” to property as a “premises” caused
               by or resulting from any Covered Cause of Loss. . . .
Doc. [8] at 68. Second, Plaintiffs allege coverage under Section A(5)(b)(3)—the Civil Authority
provision—which, according to Plaintiffs, covers
               actual loss of business income and necessary extra expenses
               incurred by action of civil authority where (1) a covered loss (which
               includes viruses and pandemics) causes damage to property other
               than the Insured Premises, (2) access to the Insured Premises is
               prohibited by civil authority as a result of the order, (3) access to the
               area surrounding the damaged property is prohibited by civil
               authority as a result of the damage, and (4) such action of civil
               authority is in response to dangerous physical conditions resulting
               from the damage or continuation of the covered loss that caused the
               damage.
Id. ¶ 14 (emphasis added); see id. at 69. Each provision requires the loss to be a “Covered Cause
of Loss,” which the Policy defines as “direct ‘loss’ unless the ‘loss’ is excluded or limited in this
Coverage Part.” Id. at 55; see also Doc. [28] at 2. “Loss” is defined as “accidental physical loss
or accidental physical damage.” Id. at 88.
       Because this Court’s jurisdiction is based on diversity of citizenship, “state law controls
the interpretation of the Policy.” DeAtley v. Mut. of Omaha Ins., 701 F.3d 836, 838 (8th Cir.
2012). The parties agree that Missouri law applies. See Docs. [12] at 8; [28] at 5. Under
Missouri law, the interpretation of an insurance policy is a question of law. See Schmitz v. Great
Am. Assurance Co., 337 S.W.3d 700, 705 (Mo. banc 2011); Seoul Taco Holdings, LLC v. The
Cincinnati Ins. Co., 2021 WL 1889866, at *4 (E.D. Mo. May 11, 2021). “To determine the
intent of the parties, the language in the contract is to be read according to its plain and ordinary


                                                  3
    Case: 4:20-cv-00867-SEP Doc. #: 35 Filed: 05/24/21 Page: 4 of 6 PageID #: 1213




meaning.” Lafollette v. Liberty Mut. Fire Ins. Co., 139 F. Supp. 3d 1017, 1021 (W.D. Mo. 2015)
(citing Mendota Ins. Co. v. Lawson, 456 S.W.3d 898, 903 (Mo. Ct. App. 2015)); see also
Westchester Surplus Lines Ins. Co. v. Interstate Underground Warehouse & Storage, Inc., 946
F.3d 1008, 1010 (8th Cir. 2020). The insured, here Del Pietro Restaurants, bears the burden of
establishing coverage under the Policy. See Fischer v. First Am. Title Ins. Co., 388 S.W.3d 181,
187 (Mo. Ct. App 2012).
         The parties agree that to recover under the Policy, Plaintiffs must demonstrate that the
COVID-19 virus caused direct “physical loss” or “physical damage” to the insured properties.
Doc. [8] at 88; see Docs.[28] at 2-3; [30] at 1. They disagree about whether Plaintiffs have done
so. In their Motion to Dismiss, Defendants argue that the presence of the virus does not
constitute direct physical loss because there was no physical alteration of Plaintiffs’ insured
properties. Doc. [12] at 8. Plaintiffs counter that there was a direct physical loss within the
meaning of the Policy because the “COVID-19 virus is a physical substance that contaminated
the Insured Premises[,] causing a loss of use of that property.” Doc. [28] at 6. Thus, Plaintiffs
argue, they have alleged a covered loss under both the Business Income and Extra Expense
provision and the Civil Authority provision. In support, Plaintiffs primarily rely on Studio 417 v.
Cincinnati Ins. Co., 6 in which the court held, based on allegations almost identical to those in
Plaintiffs’ Complaint, that the plaintiff adequately alleged direct physical loss based on the plain
and ordinary meaning of “direct” and “physical.” 478 F. Supp. 3d 794, 800 (W.D. Mo. 2020);
see Doc. [28] at 6-7.
         Studio 417 is an outlier. Defendants offer numerous cases, in Missouri and across the
nation, in which courts have denied coverage under similar policies because the COVID-19 virus
does not cause physical loss or damage to property. Under Missouri law, direct physical loss or
damage requires physical alteration of property. See Zwillo V, Corp. v. Lexington Ins. Co., No.
4:20-00339-CV-RK, 2020 WL 7137110, at *4 (W.D. Mo. Dec. 2, 2020) (“‘[D]irect physical loss
of or damage to property’ requires physical alteration of property, or, put another way, a tangible
impact that physically alters property.”). Many courts analyzing similar or identical policy
language in the context of COVID-19 insurance disputes have emphasized this requirement.


6
 Plaintiffs also reference two other Western District of Missouri cases decided by the same Judge. See
Blue Springs Dental Care, LLC v. Owners Ins., 488 F. Supp. 3d 867 (W.D. Mo. 2020); K.C. Hopps, Ltd.
v. The Cincinnati Ins. Co., No. 20-cv-00437-SRB, 2020 WL 6483108 (W.D. Mo. 2020).
                                                   4
    Case: 4:20-cv-00867-SEP Doc. #: 35 Filed: 05/24/21 Page: 5 of 6 PageID #: 1214




See, e.g., Robert E. Levy, D.M.D., LLC v. Hartford Fin. Servs. Grp. Inc., 2021 WL 598818, at *8
(E.D. Mo. Feb. 16, 2021) (“‘[D]irect physical loss’ requires an actual physical event affecting the
property and not mere loss of use.”). Plaintiffs do not allege any physical alteration of the
property. Rather, they allege that the virus—a physical substance—caused a loss of use of the
property, which they contend is sufficient to demonstrate a direct physical loss or damage. Doc.
[28] at 6. But that interpretation would effectively remove the “physical” requirement and
permit recovery based on “loss of use,” which is not a Covered Cause of Loss. See BBMS, LLC
v. Cont’l Cas. Co., No. 20-0353-CV-BP, 2020 WL 7260035, at *3 (“A survey of cases, both
from Missouri and elsewhere, confirms that the phrase [‘direct physical loss’] requires some
physical event or force on, in or affecting the property in question and not mere ‘loss of use.’
Ruling otherwise would render the word ‘physical’ a nullity.”); Seoul Taco, 2021 WL 1889866,
at *6 (holding that a “‘loss of use’ of property” from the COVID-19 virus’ contamination of
property is “insufficient” for purposes of a “physical loss” provision); Oral Surgeons, P.C. v.
Cincinnati Ins. Co., 491 F. Supp. 3d 455, 456 (S.D. Iowa 2020) (“[Plaintiff] does not allege any
such ‘physical’ or ‘accidental’ loss, but instead contends its loss was caused by the COVID-19
coronavirus and the government actions to suspend temporarily non-emergency dental
procedures. Recent [c]ases cited by Cincinnati [Insurance] have held that virus-related closures
of business do not amount to direct loss to property covered by the Cincinnati policy of
insurance.”); 7 Promotional Headwear Int’l v. Cincinnati Ins. Co., No. 20-CV-221-JAR-GEB,
2020 WL 7078735, at *7 (D. Kan. Dec. 3, 2020) (“The presence of the words ‘direct’ and
‘physical’ limit the words ‘loss’ and ‘damage’ and unambiguously require that the loss be
directly tied to a material alteration to the property itself, or an intrusion onto the property.”).
         To the extent Plaintiffs allege the presence of the COVID-19 virus at the Insured
Premises, rather than a general spread of the virus in the community, they still fail to properly
allege direct physical loss or damage for the same reason: The virus does not physically alter
property. See Doc. [8] ¶ 24 (alleging the “general spread of the virus in the community,
including in the Insured Premises”). Many courts agree. See, e.g., Zwillo, 2020 WL 7137110, at
*6 (“Whether the complaint is couched in terms of COVID-19’s presence on the premises or of
loss of use of premises due to stay-at-home orders (or the virus itself), Plaintiff has failed to state


7
 This case is currently awaiting decision by the Eighth Circuit. Oral Surgeons PC v. The Cincinnati Ins.
Co., No. 20-3211 (8th Cir. argued April 14, 2021).
                                                   5
 Case: 4:20-cv-00867-SEP Doc. #: 35 Filed: 05/24/21 Page: 6 of 6 PageID #: 1215




a claim upon which relief may be granted because the policy does not cover the alleged claim.”);
Seoul Taco, 2021 WL 1889866, at *6 (“Plaintiffs’ allegation that the COVID-19 virus was on the
premises or that there was a person with COVID-19 on the premises is insufficient to support a
claim of physical loss or damage under the Policy.”); Bend Hotel Dev. Co., LLC v. Cincinnati
Ins. Co., No. 20 C 4636, 2021 WL 271294, at *3 (N.D. Ill. Jan. 27, 2021) (“[E]ven if plaintiff
had alleged the presence of the coronavirus on the premises, every court in this district that has
interpreted similar policy provisions under Illinois law has concluded that the virus does not
cause ‘direct physical loss or damage’ to property.”). Thus, Plaintiffs have failed to allege a
coverable physical loss and are not entitled to recover under either alleged provisions of the
Policy.
          Accordingly,
          IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss (Doc. [11]) is
GRANTED.
          IT IS FURTHER ORDERED that Defendants’ Motion to Supplement (Doc. 34) is
DENIED as moot.
          An appropriate Order of Dismissal will accompany this Memorandum and Order.


Dated this 21st day of May, 2021.



                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE




                                                 6
